Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-21-2006

Yulianty v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3398




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Yulianty v. Atty Gen USA" (2006). 2006 Decisions. Paper 427.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/427


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                    No. 05-3398
                                   ____________

                                HELEN YULIANTY,

                                          Petitioner

                                           v.

                ATTORNEY GENERAL OF THE UNITED STATES,

                                        Respondent
                                   ____________

                           On Petition for Review from an
                      Order of the Board of Immigration Appeals
                               (Board No. A95 473 719)
                         Immigration Judge Miriam K. Mills
                                    ____________

                     Submitted Under Third Circuit LAR 34.1(a)
                                September 13, 2006

              Before: FUENTES, FISHER and McKAY,* Circuit Judges.

                             (Filed September 21, 2006)
                                   ____________

                             OPINION OF THE COURT
                                  ____________




      *
        The Honorable Monroe G. McKay, United States Circuit Judge for the Tenth
Circuit, sitting by designation.
FISHER, Circuit Judge.

       We write only for the parties and thus will forgo lengthy recitation of the factual

and legal background to this case. Helen Yulianty petitions for review of the BIA’s

denial of her application for asylum and withholding of removal under the Immigration

and Nationality Act and the Convention Against Torture. The BIA affirmed the opinion

of the immigration judge (IJ), Miriam Mills. We review the BIA’s opinion.1

       To qualify for asylum, an applicant must demonstrate a well-founded fear that if

returned to her home country she will be persecuted on account of one of the five grounds

enumerated at 8 U.S.C. § 1101(a)(42)(A). The grounds alleged here are national origin

and religion. Because the standard for withholding of removal is more stringent than for

asylum eligibility, if a petitioner fails to meet the criteria for asylum, she necessarily fails

to meet the criteria for withholding of removal. Wang v. Gonzales, 405 F.3d 134, 144 (3d

Cir. 2005).

       The IJ denied Yulianty’s application on two alternative grounds: first, that her

story was not credible; second, that she would fail to meet the statutory asylum eligibility

standard even if her story were true. The BIA affirmed on the latter ground, as will we.

       Assuming Yulianty’s story is true, she is an Indonesian citizen of ethnic Chinese

descent. She was born and raised a Buddhist, and later attended Christian churches and a

Christian college in Indonesia. She experienced several incidents of harassment and


       1
       To the extent that the BIA’s opinion adopts or defers to the IJ’s opinion, we also
review the IJ’s opinion. Zhang v. Gonzales, 405 F.3d 150, 155 (3d Cir. 2005).

                                               2
crime: on various occasions she heard ethnic slurs shouted at her on the streets; on at

least one occasion rocks were thrown at her house; during street riots in 1998, there was

an attempted break-in of her house; on one occasion a boy riding a bike “grabbed [her]

breasts” while riding by her on the street; on another occasion her purse was snatched by

a thief riding a motorcycle.

       “Persecution” means “extreme behavior, including threats to life, confinement,

torture, and economic restrictions so severe that they constitute a threat to life or freedom.

This definition does not include all treatment that our society regards as unfair, unjust, or

even unlawful or unconstitutional.” Ahmed v. Ashcroft, 341 F.3d 214, 217 (3d Cir. 2003)

(internal citations omitted). Further, the acts must be carried out by the government, or

by forces that the government either will not or cannot control. Gao v. Ashcroft, 299 F.3d
266, 272 (3d Cir. 2002).

       We agree with the BIA that the incidents described by Yulianty do not rise to the

level of persecution as we have defined that term. The two incidents of street crime bear

no evident connection to ethnicity or religion, nor does Yulianty allege that the

government was responsible for the incidents or is incapable of protecting her from

threats or violence. She reported the purse-snatching to the police, who took her report in

writing. Yulianty presented no evidence that ethnicity or religion played any role in the

crime or the government’s response. Nor do the State Department Country reports

substantiate the suggestion that the Indonesian police are unwilling or unable to



                                              3
investigate crimes against ethnic Chinese. What we said in Lie v. Ashcroft applies equally

to the record before us in this case:

               [T]he evidence in the record does not establish that there is a pattern
       or practice of persecution of Chinese Christians in Indonesia. The INA
       regulations do not define what country conditions constitute a “pattern or
       practice of persecution,” and this court has yet to provide further
       clarification of the standard. At the threshold, we agree with other courts
       that have held that, to constitute a “pattern or practice,” the persecution of
       the group must be “systemic, pervasive, or organized.” Ngure v. Ashcroft,
       367 F.3d 975, 991 (8th Cir. 2004); see also Woldemeskel v. INS, 257 F.3d
1185, 1191 (10th Cir. 2001). At all events, as with any claim of
       persecution, violence or other harm perpetrated by civilians against the
       petitioner's group does not constitute persecution unless such acts are
       “committed by the government or forces the government is either ‘unable or
       unwilling’ to control.” Abdulrahman v. Ashcroft, 330 F.3d 587, 592 (3d
       Cir. 2003); see also Yan Lan Wu v. Ashcroft, 393 F.3d 418, 2005 WL
14754, *3 (3rd Cir. 2005).
               Petitioners argue, with some force, that anti-Chinese violence
       persists, citing evidence in the record of widespread attacks on Chinese
       Christians in Indonesia, including press accounts of riots, vandalism, and
       robbery targeting Chinese Christians. Nevertheless, such violence does not
       appear to be sufficiently widespread as to constitute a pattern or practice.
       The 1999 Country Report on Indonesia indicated that there was a sharp
       decline in violence against Chinese Christians following the period of
       intense violence in 1998, and noted that the Indonesian government
       officially promotes religious and ethnic tolerance. Moreover, this violence
       seems to have been primarily wrought by fellow citizens and not the result
       of governmental action or acquiescence. Given these considerations, we are
       not compelled to find that such attacks constitute a pattern or practice of
       persecution against Chinese Christians.

Lie v. Ashcroft, 396 F.3d 530, 537 (3d Cir. 2005).

       The facts alleged in this case are far less extreme and threatening than those

alleged in Lie, see id. at 533, and the record does not include any evidence that social




                                             4
conditions or government practices have changed sufficiently in the past year as to cast

doubt on our holding in Lie. Accordingly, the petition for review will be denied.




                                            5